PER CURIAM.
We find no reversible error in the relief granted by the trial court on both the suit for specific performance of the contract and the counterclaim for slander of title. However, the trial court erred in failing to award attorney fees to appellant for the successful prosecution of the action for specific performance. We REVERSE the denial of the motion for attorney fees to appellant and REMAND for determination of the amount of the fee.
Both parties have sought attorney fees on appeal, based upon the contract. Appellant is entitled to an appellate attorney fee under the contract for successfully prevailing on the attorney fee issue. On remand, the trial court shall assess the appropriate appellate attorney fee for that portion of the appeal. Appellees are not entitled to attorney fees, either below or on appeal, because the counterclaim for slander of title, on which they prevailed, is not a claim contemplated by the contract.
WIGGINTON, BARFIELD and WOLF, JJ., concur.